DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 11 is amended as follows:
11. (Currently Amended) A vehicle comprising: 
a battery; 
an electric machine configured to propel the vehicle and to charge the battery; 
an electrical circuit configured to transfer power between the battery and the electric machine; 
an electrical outlet configured to draw power from the battery via the electrical circuit; and 
a controller programmed to, 
in response to a battery charge decreasing to less than a charge threshold, issue a command to charge the battery,
in response to the command to charge the battery, a power consumption at the electrical outlet exceeding a consumption threshold, and a battery degradation value, decrease a rate at which the electric machine charges the battery from a base value to an adjusted value, wherein decreasing the rate from the base value is based on the battery degradation value, and 
in response to the power consumption at the electrical outlet being less than the thresholdoverride decreasing the rate according to the battery degradation value and adjust the rate to the base value.

Authorization for this examiner’s amendment was given in an interview with James Bertino on August 10, 2022.
Allowable Subject Matter
Claims 1-5, 7-18, and 20-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1, 11, and 14, the vehicle configuration and functions claimed, including overriding decreasing the charge rate according to the battery degradation value, in response to the power consumption at the electrical outlet of the vehicle being less than the threshold.  All other claims depend upon one of these three independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-10-2022
/TOAN T VU/Primary Examiner, Art Unit 2836